DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and its dependents rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant has not disclosed how to calculate confidence indices nor does applicant explain how to calculate indices for foods other than French fries.  Additionally, applicant describes weighting factors for temperature ranges but never discloses how the weighting factors are determined.  Confidence indices do not predict the likelihood that new measurements reflect the actual value of a property being measured and only reflect the likelihood that the actual value of the property falls within a given range for a given data set (see NPL reference provided with definition of confidence intervals).  The specification discloses .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7,9-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori, US-Patent 4,376,131 in view of Davidson, US-Patent 5,843,505.

Regarding claims 1-5,7,9-12,14, Mori teaches detecting an initial temperature, the temperature range wherein each of the temperature ranges is associated with a preset cooking parameters (obtained) and wherein the measurements relates to a likelihood that the actual temperature of the food is in a given range and controlling the cooking process based on measurements (Fig 9, initial temperature is set and then the temperature is taken and compared with 0C, less than, equal to, or greater than 0C which is more than one temperature range).  The weighted formula is followed for calculating K based on the temperature compared to 0 (Fig 9 and cl 5, ln 45-46 and cl 6, lns 15-65 and cl 7, lns 1-50).  
	Mori fails to teach determining a cooking time (combination) based on the evaluated confidence indices and the preset cooking parameters.
	Davidson teaches using confidence indices to determine if the temperature and dwell time is within a 95% confidence level (cl 4, lns 30-33, intervals are summed calculated products, combination), inherently associated with a state of the food).  Mori discloses using temperature to estimate total heating time length (abstract).  It would have been obvious to incorporate measuring confidence indices for purposes of enhancing the process of Mori (by establishing the probability that the temperature is at a confidence level) and improving the cooking time prediction.  
Regarding claim 6 and 13, humidity is controlled.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori, US-Patent 4,376,131 in view of Weng, US-Patent 6,410,066 and Kagarlis, US-PGPub 2008/0168002.

Regarding claim 8 and 15, Mori teaches the inventions of claims 1 and 9 but fails to teach measuring the initial temperature of the food item based on the moisture loss rate of the food during .

Response to Arguments
Applicant's arguments filed 3/10/2021have been fully considered but they are not persuasive.  Examiner maintains previous positions regarding the 112 rejections and confidence indices.  Additionally, claim 1 never states how confidences indices are used to determine cooking time.  Additionally, in an event wherein the confidence indices are enabled, then it is likely that any finding of enablement would only pertain for french fries, which is not currently claimed.  Further, while it is understood that confidence indices show that likelihood that something is in a given category no specific categories are claimed.  The categories that are in the specification, such as those dealing with French fries appear with very little explanation as to how they were obtained.  Further while the claim is for confidence indices for specific food state categories (frozen, defrosted etc), the claims are not limited to such as there can be other categories present and there is no direction in the specification as to how to determine confidence indices for any other specific food state category.  All of this would result in undue experimentation being required and as such supports a finding that the claim is not enabled. Applicant further argues that Mori fails to disclose determining cooking time based on calculation of information from each of the categories (confidence indicies) and an associated cooking time.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Davidson was applied to teach confidence indicies.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRESTON SMITH whose telephone number is (571)270-7084.  The examiner can normally be reached on M-F 10:30 AM -8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PRESTON SMITH/Examiner, Art Unit 1792